DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10,630,430 B2 (U.S Patent of US. Application number 16/079,898)  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowances
Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach  " encoding the encoded first set of data, according to a second set of encoding parameters corresponding to channel conditions associated with a second wireless communication link between an origination device and the signal forwarding device, to generate a dual-encoded first set of data.” 
as substantially described in independent claim 1. These limitations, in combination with the other features of claim 1, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on December 3rd, 2020.

Application’s independent claims 9, 14 are allowed for the same reason as set forth above.

Application’s dependent claims 2-8, 10-13 and 15-19 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M Mostazir Rahman/Examiner, Art Unit 2411     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416